NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                           

                                                                       This opinion was filed for record
                                                                       at 8·.oa4m       on MCVj 2-5.~15


                                                                         ~~~·/ B~preme Court Clark


                     IN THE SUPREME COURT OF THE STATE OF WASHINGTON



          KENT L. and LINDA DAVIS; JEFFREY
          and SUSAN TRININ; and SUSAN MAYER,
          derivatively on behalf of OLYMPIA FOOD
          COOPERATIVE,

                                       Petitioners,                 NO. 90233-0
                          v.

              GRACE COX; ROCHELLE GAUSE; ERIN
              GENIA; T.J. JOHNSON; JAYNE                             ENBANC
              KASZYNSKI; JACKIE KRZYZEK;
              JESSICA LAING; RON LAVIGNE;
              HARRY LEVINE; ERIC MAPES; JOHN
              NASON; JOHN REGAN; ROB
              RICHARDS; SUZANNE SHAFER; JULIA                        Filed     MAY 2 8 2015
              SOKOLOFF; and JOELLEN REINECK
              WILHEM,

                                        Respondents.


                     STEPHENS, J.-This case requires us to decide the constitutionality of the

              Washington Act Limiting Strategic Lawsuits Against Public Participation (anti-

              SLAPP statute). LAWS      OF   2010, ch. 118 (codified at RCW 4.24.525). In the

              statute's prefatory findings, the legislature explained it was "concerned about

              lawsuits brought primarily to chill the valid exercise of the constitutional rights of
   Davis,
               eta!.
                    v. Cox,
                              eta!.,
                                 
                                       90233-0                       




          freedom of speech and petition for the redress of grievances," id. § l(l)(a), and so

          the statute's purpose was to establish "an efficient, uniform, and comprehensive

          method for speedy adjudication" of such lawsuits, id. § 1(2)(b).

                The statute attempts to achieve this goal in three principal ways. It halts

          discovery in such cases presumptively, RCW 4.24.525(5)(c), creates a "special

          motion to strike a claim" (anti-SLAPP motion), id. at (4)(b), and awards a

          prevailing party on the motion attorney fees and a $10,000 assessment, id. at (6)(a).

          When ruling on an anti-SLAPP motion, the trial court first determines whether the

          claim at issue is "based on an action involving public participation and petition," a

          defined term that broadly describes rights of expression and petition. !d. at (4)(b).

          If that is so, the trial court then decides whether the party bringing the claim can

          prove by "clear and convincing evidence a probability of prevailing on the claim."

          Id. at (4)(b). If the party cannot meet that burden, the statute requires the trial court
                                                                              \

          to dismiss the claim and award statutory remedies to the opposing party. Id. at

          (6)(a).

                    Though the statute seeks to "[ s]trike a balance between the rights of persons

          to file lawsuits and to trial by jury and the rights of persons to participate in matters

          of public concern," LAWS       OF   2010, ch. 118, § 1(2)(a), we conclude the statute's

          evidentiary burden fails to strike the balance that the Washington Constitution

          reqmres.       Because RCW 4.24.525(4)(b) requires the trial judge to adjudicate

          factual questions in nonfrivolous claims without a trial, we hold RCW 4.24.525

          violates the right of trial by jury under article I, section 21 of the Washington


                                                       -2-
   Davis,
               et al.
                    v. Cox,
                              et
                                   al., 90233-0                     




          Constitution and is invalid. We reverse the Court of Appeals and remand this case

          to the superior court for further proceedings.

                                          I. BACKGROUND

             A. Overview ofWashington's Anti-SLAPP Laws

                Anti-SLAPP statutes punish those who file lawsuits-labeled strategic

          lawsuits against public participation or SLAPPs-that abuse the judicial process in

          order to silence an individual's free expression or petitioning activity.          Tom

          Wyrwich, A Cure for a "Public Concern": Washington's New Anti-SLAPP Law,

          86 WASH. L. REv. 663, 666-68 (2011).             Such litigation is initiated "[w]ith no

          concern for the inevitable failure of the lawsuit" and instead only forces the

          defendant into costly litigation that "devastate[s] the defendant financially and

          chill[s] the defendant's public involvement." Id. at 666-67. Though such suits are

          "typically dismissed as groundless or unconstitutional," the problem is that

          dismissal comes only after "the defendants are put to great expense, harassment,

          and interruption of their productive activities." LAWS OF 2010, ch. 118, § 1(1)(b).

                 In 1989, Washington became the first state to enact anti-SLAPP legislation.

          LAWS OF 1989, ch. 234 (codified as amended at RCW 4.24.500-.520). This initial

          statute grants speakers immunity from               claims based on the        speaker's

          communication to a governmental entity regarding any matter reasonably of

           concern to the governmental entity. See RCW 4.24.51 0. However, this statute has

           come to be seen as having a limited effect because it applies only to




                                                    -3-
   Davis,
               et 
                    al. v. Cox,
                              et
                                    al., 90233-0                  




          communications to governmental entities and it creates no method for early
          dismissal. Wyrwich, supra, at 669-70.
                 In 2010, the legislature enacted. the anti-SLAPP statute at issue in this case.
          LAWS OF 2010, ch. 118 (codified at RCW 4.24.525). This statute is unique from its
          predecessor in that it creates an entirely new method for adjudicating SLAPPs,
          separate from the rules of civil procedure. The new statute did not amend or repeal
          the prior statute and instead codifies its new procedures in one new statutory

          section. See RCW 4.24.525. Subsections (1) and (2) define key terms. Subsection
          (3) provides that the law does not apply to prosecutors. Subsection (4) is the law's
          mainspring: it establishes a "special motion to strike a claim" and sets forth the
          evidentiary standard that trial courts must use to adjudicate the motion. Subsection
          (5) contains various procedural rules to halt discovery and ensure speedy
          adjudication of an anti-SLAPP motion. Subsection (6) provides the prevailing
          party on the motion statutory damages of $10,000, attorney fees, costs, and
          discretionary additional relief. Subsection (7) states the statute does not abridge
          any other rights the movants possess.

                 The law's mainspring, subsection (4), provides that a party may bring a
          special motion to strike any claim that is based on "an action involving public
          participation and petition."     RCW 4.24.525(4)(a).       That phrase-"an action

          involving public participation and petition"-is a defined term that uses capacious
           language in five nonexclusive examples. See id. at (2)(a)-(e). When a party brings

           such a motion, the moving party has "the initial burden of showing by a


                                                    -4-
   Davis,
               et al.
                    v. Cox,
                              et
                                    al., 90233-0                     




          preponderance of the evidence" that the claim is based on an action involving

          public participation and petition. !d. at (4)(b). If the moving party meets this

          burden, the burden shifts to the responding party "to establish by clear and

          convincing evidence a probability of prevailing on the claim." !d. When a trial

          judge adjudicates such a motion, "the court shall consider pleadings and supporting

          and opposing affidavits stating the facts upon which the liability or defense is

          based." !d. at (4)(c). If the court determines the responding party has met its

          burden to establish by clear and convincing evidence a probability of prevailing on

          the claim, "the substance of the determination may not be admitted into evidence at

          any later stage of the case," id. at (4)(d)(i), and the case proceeds toward trial.

                 Upon the filing of a special motion to strike, subsection (5) freezes all other

          aspects of the litigation. Discovery is stayed, as are pending motions and hearings.

          !d. at (5)(c). The discovery stay remains in effect until the court rules on the

          special motion to strike, though on a party's motion and for good cause shown, the

          court may order that "specified discovery or other hearings or motions be

          conducted." !d.

                 Subsection (5) also ensures the special motion to strike will be resolved

           quickly. The motion must be filed within 60 days of service of the most recent

           complaint or at a later time in the court's discretion. !d. at (5)(a). The court must

           hold a hearing on the motion within 30 days, unless "the docket conditions of the

           court require a later hearing" and, regardless, the court "is directed" to hold the

           hearing "with all due speed and such hearings should receive priority." !d. The


                                                     -5-
   Davis,
               et al.
                    v. Cox,
                              et
                                   al., 90233-0                  




          court must render its decision "as soon as possible," but no later than seven days

          after the hearing. !d. at (5)(b). Every party has a "right of expedited appeal" from

          the trial court's order granting the motion, the trial court's order denying the

          motion, or the trial court's "failure to rule on the motion in a timely fashion." !d.

          at (5)(d).

                 When a party prevails on an anti-SLAPP motion, the court not only

          dismisses the other side's claim, but also must award the moving party costs,

          attorney fees, and $10,000 in statutory damages. !d. at (6)(a)(i)-(ii). The court

          may award "[ s]uch additional relief ... as the court determines to be necessary to

          deter repetition of the conduct and comparable conduct by others similarly

          situated." !d. at (6)(a)(iii).

             B. Procedural Background

                 The Olympia Food Cooperative is a nonprofit corporation grocery store. It

          emphasizes an egalitarian philosophy that requires consensus in decision-making

          and engages in various forms of public policy engagement, such as boycotts of

          certain goods. At issue in this case, the Cooperative's board of directors adopted a

          boycott of goods produced by Israel-based companies to protest Israel's perceived

          human rights violations. The board adopted this boycott without staff consensus

          on whether it should be adopted.

                 Five members of the Cooperative (plaintiffs) brought a derivative action

          against 16 current or former members of its board (defendants). The complaint

          alleged the board acted ultra vires and breached its fiduciary duties by violating the


                                                   -6-
   Davis,
               et al.
                    v. Cox,
                              et
                                    al., 90233-0                        




          Cooperative's written "Boycott Policy." See Clerk's Papers (CP) at 106-07. That

          policy, adopted by the board in 1993, provides that the Cooperative "will honor

          nationally recognized boycotts" when the staff "decide[ s] by consensus" to do so.

          !d. at 106.   Because the board adopted the boycott of Israel-based companies

          without staff consensus, the complaint sought a declaratory judgment that the

          boycott was void, a permanent injunction of the boycott, and an "award of

          damages in an amount to be proved at trial." !d. at 17. Defendants responded that

          the board's inherent authority to govern the Cooperative under its bylaws and the

          Washington Nonprofit Corporation Act, RCW 24.03.095, authorized the adoption

          of the boycott without staff consensus, notwithstanding the boycott policy.

                 Defendants filed a special motion to strike plaintiffs' claims under the anti-

          SLAPP statute.      Plaintiffs opposed the motion on statutory and constitutional

          grounds and requested that the trial court lift the anti-SLAPP statute's automatic

          stay of discovery. The superior court denied plaintiffs' discovery request, rejected

          their constitutional challenges to the statute, and granted defendants' special

          motion to strike.     Pursuant to RCW 4.24.525(6)(a), the superior court ordered

          plaintiffs to pay $221,846.75 to defendants: $10,000.00 in statutory damages to

          each defendant ($160,000.00 total), attorney fees ($61 ,668.00), and costs

          ($178.75). 1 Plaintiffs appealed, and the Court of Appeals affirmed on all issues.


                 1
                   InAkrie v. Grant, 180 Wn.2d 1008,325 P.3d 913 (2014) (review stayed pending
          this case), the court is asked to determine whether, as a matter of statutory interpretation,
          RCW 4.24.525(6)(a) requires that $10,000 be awarded to each prevailing defendant
          (here, $160,000 total) or instead $10,000 to all defendants in total. Because we invalidate
          RCW 4.24.525 today, we do not reach that question of interpretation.

                                                       -7-
   Davis,
               et 
                    al. v. Cox,
                              et
                                    al., 90233-0                 




          Davis v. Cox, 180 Wn. App. 514, 325 P.3d 255 (2014). We granted plaintiffs'

          petition for review. Davis v. Cox, 182 Wn.2d 1008, 345 P.3d 784 (2014).

                                            II. DISCUSSION

                 Plaintiffs and supporting amici curiae contend the anti-SLAPP statute's burden

          of proof, stay of discovery, and statutory penalties are unconstitutional on several

          grounds. They contend some or all of these provisions violate the right of trial by

          jury under article I, section 21 of the Washington Constitution; the Washington

          separation of powers doctrine under Putman v. Wenatchee Valley Medical Center,

          PS, 166 Wn.2d 974, 979-85, 216 P.3d 374 (2009); the Washington right of access

          to courts under Putman, 166 Wn.2d at 979; the petition clause of the First

          Amendment to the United States Constitution; and the vagueness doctrine under

          the due process clause of the Fourteenth Amendment to the United States

          Constitution. We hold the anti-SLAPP statute violates the right of trial by jury,

          and do not resolve how these other constitutional limits may apply to the anti-

          SLAPP statute's provisions.

              A. The Anti-SLAPP Statute Establishes a Preliminary Procedure for Factual
                 Adjudication of Claims Without a Trial, Not a Summary Judgment Procedure

                 Before turning to the constitutional arguments against the anti-SLAPP statute,

          we must resolve a dispute about how the statute operates. Defendants contend RCW

          4.24.525(4)(b) requires the trial judge to perform an analysis equivalent to a summary

          judgment analysis, that is, not find facts and instead grant the motion only if

          undisputed material facts show the movant is entitled to relief as a matter of law.



                                                    -8-
   Davis,
               et 
                    al. v. Cox,
                               et
                                     al., 90233-0                   




          Plaintiffs counter that the statute requires the trial judge to weigh the evidence and

          make a factual determination on the probability they will prevail on the merits of their

          claim.    The Court of Appeals below relied on its decision in Dillon v. Seattle

          Deposition Reporters, LLC, 179 Wn. App. 41, 86-90, 316 P.3d 1119 (2014), to

          construe the statute as a summary judgment analysis in order to save its

          constitutionality.   Davis, 180 Wn. App. at 546-47.          Though the doctrine of

          constitutional avoidance requires us to choose a constitutional interpretation of a

          statute over an unconstitutional interpretation when the statute is "'genuinely

          susceptible to two constructions,"' Gonzales v. Carhart, 550 U.S. 124, 154, 127 S. Ct.

          1610, 167 L. Ed. 2d 480 (2007) (quoting Almendarez-Torres v. United States, 523

          U.S. 224, 238, 118 S. Ct. 1219, 140 L. Ed. 2d 350 (1998)), that is not the case here.

          We conclude the plain language ofRCW 4.24.525(4)(b) is not genuinely susceptible

          to being interpreted as a summary judgment procedure.

                   We review de novo questions of statutory interpretation. Eubanks v. Brown,

           180 Wn.2d 590, 596-97, 327 P.3d 635 (2014).            To discern and implement the

          legislature's intent, "[w]e begin by looking at the 'statute's plain language and

          ordinary meaning."' !d. at 597 (internal quotation marks omitted) (quoting State v.

          J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003)). Where a statute's plain language is

          unambiguous, "we 'must give effect to that plain meaning as an expression of

           legislative intent."' !d. (quoting Dep 't of Ecology v. Campbell & Gwinn, LLC, 146

           Wn.2d 1, 9-10,43 P.3d 4 (2002)).




                                                     -9-
   Davis,
               et al.
                    v. Cox,
                              et
                                   al., 90233-0                    




                The plain language ofRCW 4.24.525(4)(b) requires the trial court to weigh the

          evidence and make a factual determination of plaintiffs' "probability of prevailing on

          the claim."    The moving party bears "the initial burden of showing by a

          preponderance of the evidence that [plaintiffs'] claim is based on [defendants'] action

          involving public participation and petition." RCW 4.24.525(4)(b) (emphasis added).

          "If the moving party meets this burden, the burden shifts to the responding party to

          establish by clear and convincing evidence a probability of prevailing on the claim."

          !d. (emphasis added). And when the trial judge adjudicates these questions, the
          statute directs that the trial judge "shall consider pleadings and supporting and

          opposing affidavits stating the facts" relating to the underlying claims and defenses.

          Id. at (4)(c) (emphasis added).
                 By contrast, summary judgment is proper only if the moving party shows that

          there is "no genuine issue as to any material fact and that the moving party is entitled

          to a judgment as a matter of law." CR 56(c). By their terms, the two standards

          involve fundamentally different inquiries. The anti-SLAPP statute provides a burden

          of proof concerning whether the evidence crosses a certain threshold of proving a

          likelihood of prevailing on the claim.      See 2 MCCORMICK ON EVIDENCE § 336

          (Kenneth S. Browned., 7th ed. 2013) (comparing burdens of production and burdens

          of proof).    But summary judgment does not concern degrees of likelihood or

          probability. Summary judgment requires a legal certainty: the material facts must be

          undisputed, and one side wins as a matter of law. If the legislature intended to adopt a

           summary judgment standard, it could have used the well-known language of CR


                                                    -10-
   Davis,
               et 
                    al. v. Cox,
                              et
                                    al., 90233-0                       




          56(c). But it did not do so. It instead chose language describing the evidentiary

          burden to evaluate the "probability of prevailing on the claim." RCW 4.24.525(4)(b).

          And it directed the trial judge to evaluate disputed evidence, including "supporting

          and opposing affidavits." !d. at (4)(c). In this case, the trial judge did just that? Thus,

          RCW 4.24.525(4)(b)'s plain language requires the trial judge to make factual

          determinations and adjudicate a SLAPP claim.

                 Another way to frame our conclusion is to consider what the defendants ask

          us to do. They ask us to interpret the words "to establish by clear and convincing

          evidence a probability of prevailing on the claim" to mean "to establish by clear

          and convincing evidence a probability of prevailing on the claim, if there is no

          genuine issue as to any material fact and the moving party is entitled to prevail on

          the special motion to strike as a matter of law." This goes beyond interpretation

                 2
                   One disputed material fact in this case is whether a boycott of Israel-based
          companies is a "nationally recognized boycott[]," as the Cooperative's boycott policy
          requires for the board to adopt a boycott. CP at 106. The declarations on this fact
          conflict. Compare, e.g., CP at 348 (Decl. of Jon Haber) ("No matter where they have
          been pursued, efforts to organize boycotts of and divestment from Israel have failed in
          the United States. In short, policies boycotting and/or divesting from the State of Israel
          have never been 'nationally recognized' in this county. Among food cooperatives alone,
          the record is stark: every food cooperative in the United States where such policies have
          been proposed has rejected them. [Describes examples.]"), with CP at 470 (Decl. of
          Grace Cox) ("[T]he web site of the U.S. Campaign to End the Occupation ... name[s]
          hundreds of its own U.S. member organizations[] as supporters for its campaigns,
          including boycotts against Motorola, Caterpillar, and other companies in the U.S. and
          around the world that were profiting from Israel's occupation. The U.S. Campaign now
          reports about 380 state-level member organizations across the country, including five
          businesses in Olympia, WA."). On this disputed material fact, when the superior court
          resolved the anti-SLAPP motion, it weighed the evidence and found the defendants'
          "evidence clearly shows that the Israel boycott and divestment movement is a national
          movement." CP at 990. The Court of Appeals below reasoned that this is an immaterial
          fact, on the theory that the Cooperative's board is not bound by its adopted policies
          because its inherent authority to manage the affairs of the corporation includes the
          authority to disregard its adopted policies. Davis, 180 Wn. App. at 532-36.

                                                      -11-
   Davis,
               et 
                    al. v. Cox,
                              et
                                    al., 90233-0                    




          and requires us to rewrite the statute; we decline the invitation. J.P., 149 Wn.2d at

          450 ("[W]e 'cannot add words or clauses to an unambiguous statute when the

          legislature has chosen not to include that language."' (quoting State v. Delgado,

          148 Wn.2d 723, 727, 63 P.3d 792 (2003))). And because the statute contains no

          ambiguity, we cannot use the doctrine of constitutional avoidance to '"press

          statutory construction to the point of disingenuous evasion even to avoid a

          constitutional question."' State v. Abrams, 163 Wn.2d 277, 282, 178 P.3d 1021

          (2008) (internal quotation marks omitted) (quoting Miller v. French, 530 U.S. 327,

          341, 120 S. Ct. 2246, 147 L. Ed. 2d 326 (2000)).

                 Though RCW 4.24.525(4)(b)'s language itself is plain, we observe that a

          related provision confirms our reading. If the trial court determines the responding

          party has met its burden to establish by clear and convincing evidence a probability of

          prevailing on the claim, "the substance of the determination may not be admitted into

          evidence at any later stage of the case." RCW 4.24.525(4)(d)(i). Under defendants'

          theory-wherein all the responding party must do to defeat a special motion to strike

          is show a disputed material fact-subsection (4)(d)(i) would mean the mere fact that

           there is a triable issue of fact cannot be admitted into evidence. That makes little

           sense. By contrast, under plaintiffs' reading, subsection (4)(d)(i) has meaning. The

           legislature's apparent concern expressed in subsection (4)(d)(i) is that a jury at trial

           might give undue weight to a trial judge's factual finding that the plaintiffs claim

           establishes by clear and convincing evidence a probability of prevailing on the merits.

           Given that we harmonize related provisions in a statute whenever possible, State v.


                                                     -12-
   Davis,
               et 
                    al. v. Cox,
                              et
                                    al., 90233-0                    




          Hirschfelder, 170 Wn.2d 536, 543, 242 P.3d 876 (2010), subsection (4)(d)(i) confirms

          our reading that RCW 4.24.525(4)(b) requires the trial judge to make a factual

          determination on the probability of plaintiffs prevailing on their claims. It is not a

          mere summary judgment proceeding.

                 Tellingly, defendants offer no textual analysis ofRCW 4.24.525(4)(b)'s burden

          of proof or any related provisions.     Instead, they point to nonbinding authorities

          supporting their view that the anti -SLAPP statute imposes a summary judgment

          analysis. In turn, plaintiffs counter with other nonbinding authorities to the contrary.

          We are cautious in looking beyond our state's statute, however, because among the

          slight majority of states that have adopted an anti-SLAPP statute, the details of these

          statutes vary significantly. See THOMAS R. BURKE, ANn-SLAPP LITIGATION ch. 8

          (2014) (collecting statutes).

                 Defendants primarily rely on California authority. They argue the Washington

          anti-SLAPP statute "mirrors the California anti-SLAPP act, which was enacted in

           1992, was the model for Washington's law, and has consistently been construed to

          create a summary judgment standard." Resp'ts' Suppl. Br. at 10-11. It is true that

           some provisions of the Washington anti-SLAPP statute and the California statute

          resemble or are identical to each other. Compare RCW 4.24.525, with CAL. CN.

          PROC. CODE§ 425.16. But it is also true that they deviate. Wyrwich, supra, at 671-92

           (discussing some of the similarities and differences between the two statutes and

           concluding that because Washington modeled its statute on California's, Washington

           courts must give effect to the differences in our anti-SLAPP statute); see also CAL.


                                                    -13-
   Davis,
               et 
                    al. v. Cox,
                              et
                                    al., 90233-0                        




          CN. PROC. CODE§ 425.17(a) (amending the California anti-SLAPP statute, CAL. CN.

          PROC. CoDE § 425.16, to limit its application based on findings by the California

          legislature that defendants have engaged in a "disturbing abuse" of the anti-S LAPP

          statute contrary to plaintiffs' "rights of freedom of speech and petition for the redress

          of grievances"). And the relevant provisions of the two statutes at issue-their burden

          of proof standards-are notably different. California's statute provides that a plaintiff

          defeats a defendan.t's motion by establishing "a probability that the plaintiff will

          prevail on the claim." CAL. CN. PROC. CODE§ 425.16(b)(1) (emphasis added). By

          contrast, our statute expressly ratchets up the plaintiffs evidentiary burden, requiring

          the plaintiff to establish "by clear and convincing evidence a probability of prevailing

          on the claim."      RCW 4.24.525(4)(b) (emphasis added).           Where our legislature

          borrows a statute from another source but makes certain deviations from that source,

          "we are bound to conclude" the legislature's deviation "was purposeful and evidenced

          its intent" to differ from the original source on the particular issue. State v. Jackson,

           137 Wn.2d 712, 723, 976 P.2d 1229 (1999). Therefore, case law interpreting the

          California statute's burden of proof does not inform the proper interpretation of our

          statute's burden ofproof. 3



                 3
                    Given the difference between our statute and California's, we express no opinion
           on whether California's case law is a persuasive interpretation of the California statute or
           whether such a standard would be consistent with our constitution. But see Opinion of
           the Justices, 138 N.H. 445, 641 A.2d 1012, 1013-15 (1994) (holding a proposed anti-
           SLAPP bill using an "a probability" evidentiary standard "modeled after the California
           statute" violated the constitutional right of trial by jury). We note only that if our
           legislature desires to create a summary judgment standard for an anti-SLAPP motion, the
           relevant language in CR 56(c) describes that standard.

                                                      -14-
   Davis,
               et al.
                    v. Cox,
                              et
                                    al., 90233-0                      




                Defendants also cite two federal opinions that applied RCW 4.24.525(b)(4)

          to require a summary judgment analysis. Phoenix Trading, Inc. v. Loops LLC, 732

          F.3d 936, 941-42 (9th Cir. 2013); AR Pillow, Inc. v. Maxwell Payton, LLC, No.

          C11-1962RAJ, 2012 WL 6024765, *2 (W.D. Wash. Dec. 4, 2012). But these

          opinions simply adopted California law without giving effect to our statute's

          different burden of proof, as we must do. Jackson, 137 Wn.2d at 723. By contrast,

          a federal court that grappled with RCW 4.24.525(b)(4)'s text and its unique burden

          of proof concluded that it requires a trial court to "dismiss a case without a trial based

          upon its view of the merits of the case" and that it "runs in direct conflict" with the

          traditional means of disposing of a claim without a trial under Federal Rules of Civil

          Procedure 12 and 56. Intercon Solutions, Inc. v. Basel Action Network, 969 F. Supp.

          2d 1026, 1041-55 (N.D. Ill. 2013). Another federal court that grappled with RCW

          4.24.525(4)(b)'s text reasoned that a "crucial distinction[]" between Washington's and

          California's statutes that "cannot be overstated" is that the Washington statute

          "radically alters a plaintiffs burden of proof." Jones v. City of Yakima Police Dep't,

          No. 12-CV-3005-TOR, 2012 WL 1899228, *3 (E.D. Wash. May 24, 2012). Because

          we must give effect to the textual differences between Washington's and California's

          anti-SLAPP statutes, the persuasive federal authority applying RCW 4.24.525(4)(b)

          confirms our plain language reading ofRCW 4.24.525(4)(b)'s text.

                 Next, defendants cite case law applying three other jurisdictions' anti-SLAPP

          statutes. Lamz v. Wells, 938 So. 2d 792, 796 (La. Ct. App. 2006); Abbas v. Foreign

          Policy Grp., LLC, 975 F. Supp. 2d 1, 13 (D.D.C. 2013) (applying Washington, DC,


                                                     -15-
   Davis,
               et 
                    al. v. Cox,
                              et
                                    al., 90233-0                        




          law); Or. Educ. Ass 'n v. Parks, 253 Or. App. 558, 291 P.3d 789, 794 (2012). These

          authorities are unhelpful for the same reason California's case law is unhelpful: they

          do not interpret a clear and convincing evidentiary standard.             Moreover, these

          opinions provide no new reasoning. The Louisiana opinion and the authority it cites

          do not explain why a summary judgment standard is correct even under its own

          statutes' burdens of proof. Lamz, 938 So. 2d at 796. The United States District Court

          opinion applying Washington, DC law forsakes textual analysis in favor of simply

          relying on California law to adopt a summary judgment analysis, Abbas, 975 F. Supp.

          2d at 13, but the United States Court of Appeals for the District of Columbia has now

          abrogated this holding, noting that "it requires the Court to re-write the special motion

          to dismiss provision," Abbas v. Foreign Policy Grp. LLC, _F.3d_, 2015 WL

          1873140, *4 (D.C. Cir. 2015); see also id. ("Put simply, the D.C. Anti-SLAPP Act's

          likelihood of success standard is different from and more difficult for plaintiffs to

          meet than the standards imposed by Federal Rules 12 and 56."). Last, the Oregon

          opinion does not appear to hold that Oregon courts use a summary judgment standard

          in applying that state's anti-SLAPP statute. 4        These authorities thus provide no

          persuasive support for defendants' position.



                 4
                    The Oregon Court of Appeals explained that the Oregon antiSLAPP statute
                 requires a court to evaluate the evidence and draw a conclusion as to whether
                 there is a probability that the plaintiff will prevail. By contrast, on summary
                 judgment, the court must view the evidence and all reasonable inference that
                 may be drawn from the evidence in the light most favorable to the nonmoving
                 party, and draw a conclusion as to whether there is a triable disputed issue or
                  fact.
           Or. Educ. Ass 'n, 291 P.3d at 794 (emphasis added).

                                                      -16-
   Davis,
               et 
                    al. v. Cox,
                              et
                                    al., 90233-0                     




                 Defendants next highlight that lower Washington courts have held RCW

          4.24.525(4)(b) creates a summary judgment analysis. See Johnson v. Ryan, _Wn.

          App._, 346 P.3d 789, 793 (2015); Spratt v. Toft, 180 Wn. App. 620, 636-37, 324

          P.3d 707 (2014); Davis, 180 Wn. App. at 528, 546-47; Dillon, 179 Wn. App.at 86-90.

          These opinions all followed this position based on the Court of Appeals opinion in

          Dillon.     There, the Court of Appeals, in self-identified dicta, opined that RCW

          4.24.525(4)(b) establishes a summary judgment standard. See Dillon, 179 Wn. App.

          at 86-90 (noting it was not "strictly necessary'' to do so but stating it would "take this

          opportunity'' to engage in a five-page discussion instructing Washington courts that

          they "should" use a summary judgment analysis). But see, e.g., Davis, 180 Wn. App.

          at 528, 546-47 (quoting Dillon as if it announced a holding on this issue).

                 In Dillon, the court recognized that California law is unpersuasive because the

          California statute lacks a clear and convincing evidence standard but it found

          Minnesota law to be persuasive because its anti-SLAPP statute uses such a standard.

          Dillon, 179 Wn. App. at 87-88. The court then adopted a Minnesota Court of Appeals

          decision that interpreted its statute to require clear and convincing evidence "'in light

          of the Rule 12 standard for granting judgment on the pleadings' or 'in light of the

          Rule 56 standard for granting summary judgment."' !d. (emphasis omitted) (quoting

          Nexus v. Swift, 785 N.W.2d 771, 781-82 (Minn. Ct. App. 2010)).

                    As it turns out, the Minnesota Supreme Court subsequently abrogated

           Minnesota Court of Appeals opinion. See Leiendecker v. Asian Women United of

          Minn., 848 N.W.2d 224, 231-33 (Minn. 2014). Similar to our statute's evidentiary


                                                     -17-
   Davis,
               et 
                    al. v. Cox,
                              et
                                    al., 90233-0                   




          standard and unlike California's lower "a probability" standard, the Minnesota statute

          requires the trial court to determine whether "the responding party has produced clear

          and convincing evidence." Compare MINN. STAT. § 554.02, subd. 2(3), and RCW

          4.24.525(4)(b), with CAL. Cw. PROC. CoDE§ 425.16(b)(l). The Minnesota Supreme

          Court noted that the "constitutional-avoidance canon provides a 'presumption ... that

          a statute is constitutional, and we are required to place a construction on the statute

          that will find it so if at all possible."' Leiendecker, 848 N.W.2d at 232 (alteration in

          original) (quoting Kline v. Berg Drywall, Inc., 685 N.W.2d 12, 23 (Minn. 2004)). But

          it concluded that, under the statute's unambiguous terms, it was "neither reasonable

          nor 'possible"' to impose a summary judgment analysis onto the statute as a matter of

          construction because the summary judgment analysis and the anti-SLAPP standard

          "are incompatible with one another." Id. at 231-33. 5 Thus, the court held the statute

          requires the trial judge to find facts. !d.

                  We believe the reasoning of the Minnesota Supreme Court, interpreting a

           statute close to ours, is persuasive. It confirms our plain language analysis of RCW

          4.24.525(4)(b)'s text, as described above.           In sum, we hold RCW 4.24.525(4)(b)

           requires the trial judge to weigh the evidence and dismiss a claim unless it makes a

           factual finding that the plaintiff has established by clear and convincing evidence a

           probability of prevailing at trial. 6

                  5
                    The Minnesota Supreme Court expressly reserved the jury trial constitutional
           question in that case because no party argued that position. Leiendecker, 848 N.W.2d at
           232.
                  6
                    For the same reasons, we reject defendants' alternative argument that RCW
           4.24.525(4)(b) creates a standard equivalent to that used when a trial judge evaluates
           whether to grant a motion for a directed verdict.

                                                        -18-
   Davis,
               et al.
                    v. Cox,
                              et
                                   al., 90233-0                       




             B. RCW 4.24.525(4)(b) Violates the Right of Trial By Jury under Article I, Section
                21 ofthe Washington Constitution

                Under the Washington Constitution, "[t]he right of trial by jury shall remain

          inviolate." WASH. CONST. art. I, § 21. 7 "The term 'inviolate' connotes deserving of

          the highest protection" and "indicates that the right must remain the essential

          component of our legal system that it has always been." Sofie v. Fibreboard Corp.,

          112 Wn.2d 636, 656, 771 P.2d 711, 780 P.2d 260 (1989).              The right "must not

          diminish over time and must be protected from all assaults to its essential guaranties."

          !d. At its core, the right of trial by jury guarantees litigants the right to have a jury

          resolve questions of disputed material facts.

                But the right of trial by jury is not limitless. For example, it is well established

          that "[w]hen there is no genuine issue of material fact, ... summary judgment

          proceedings do not infringe upon a litigant's constitutional right to a jury trial."

          LaMon v. Butler, 112 Wn.2d 193, 200 n.5, 770 P.2d 1027 (1989) (citing Nave v. City

          of Seattle, 68 Wn.2d 721, 725, 415 P.2d 93 (1966); Diamond Door Co. v. Lane-

          Stanton Lumber Co., 505 F.2d 1199, 1203 (9th Cir. 1974)). As discussed above,

          however, the trial judge must resolve disputed material facts under RCW




                 7
                   The right of trial by jury protected by the Seventh Amendment to the United
          States Constitution does not apply to the states, see Minn. & St. Louis R.R. v. Bombolis,
          241 U.S. 211, 217, 36 S. Ct. 595, 60 L. Ed. 961 (1916); Walker v. Sauvinet, 92 U.S. (2
          Otto) 90, 92-93, 23 L. Ed. 678 (1875), so our opinion rests solely on article I, section 21
          of the Washington Constitution, see Sofie v. Fibreboard Corp., 112 Wn.2d 636, 644 &
          n.4, 771 P.2d 711, 780 P.2d 260 (1989).

                                                     -19-
   Davis,
               et al.
                    v. Cox,
                              et
                                   al., 90233-0                     




          4.24.525(4)(b)'s plain language, so the constitutionality of summary judgment

          procedures cannot save the anti-SLAPP statute.

                Another relevant limit on the right of trial by jury is that it does not encompass

          frivolous claims that are brought for an improper purpose. The petition clause of the

          First Amendment to the United States Constitution informs this holding. The United

          States Supreme Court "recognize[s] that the right of access to the courts is an aspect

          of the First Amendment right to petition the Government for redress of grievances."

          Bill Johnson's Rests., Inc. v. Nat'! Labor Relations Bd., 461 U.S. 731, 741, 103 S. Ct.

          2161, 76 L. Ed. 2d 277 (1983); see also Borough of Duryea, Pa. v. Guarnieri,

          _U.S._, 131 S. Ct. 2488,2494, 180 L. Ed. 2d 408 (2011) ('"[T]he right of access

          to courts for redress of wrongs is an aspect of the First Amendment right to petition

          the government."' (quoting Sure-Tan, Inc. v. Nat'! Labor Relations Bd., 467 U.S. 883,

          896-97, 104 S. Ct. 2803, 81 L. Ed. 2d 732 (1984) and citing BE&K Constr. Co. v.

          Nat'! Labor Relations Bd., 536 U.S. 516, 525, 122 S. Ct. 2390, 153 L. Ed. 2d 499

          (2002); Bill Johnson's Rests., 461 U.S. at 741; Ca. Motor Transp. Co. v. Trucking

          Unlimited, 404 U.S. 508, 513, 92 S. Ct. 609, 30 L. Ed. 2d 642 (1972)). For example,

          the question presented in Bill Johnson's Restaurants was whether the National Labor

          Relations Board (NLRB) could enjoin an employer's nonfrivolous pending lawsuit

          against an employee, when the employer was allegedly motivated to file the suit to

          retaliate against the employee's exercise of rights under the National Labor Relations

          Act, 29 U.S.C. §§ 151-169. Bill Johnson's Rests., 461 U.S. at 733. Drawing the

           constitutional line, the court held that frivolous suits (i.e., those that lack a


                                                    -20-
                                               
              Davis, et al. v. Cox, et al., 90233-0




              '"reasonable basis,"' are "based on insubstantial claims," or are "baseless") are "not

              within the scope of the First Amendment protection" but that all other suits are

              constitutionally protected. See id. at 743-44. Thus, when a suit raises "a genuine

              issue of material fact that turns on the credibility of witnesses or on the proper

              inferences to be drawn from undisputed facts," the First Amendment requires that the

              suit cannot be enjoined because that would "usurp the traditional factfinding function

              of the ... jury." Id. at 745.

                     The United States Supreme Court has elaborated on the contours of the First

              Amendment's right to petition in a doctrine that began in antitrust litigation. Under

              the Noerr-Pennington doctrine, 8 when individuals petition any branch of government,

              including the courts, such petitioning cannot be a basis for antitrust liability, unless the

              petition was a "'mere sham."' BE&K Constr. Co., 536 U.S. at 525 (quoting E. R.R.

              Presidents Conf v. Noerr Motor Freight, Inc., 365 U.S. 127, 144, 81 S. Ct. 523, 5 L.

              Ed. 2d 464 (1961)). To constitute unprotected sham litigation, the litigation must

              meet two criteria.     First, it "'must be objectively baseless in the sense that no

              reasonable litigant could realistically expect success on the merits,"' and second, the

              litigant's "subjective motivation" must be to '"interfere directly with the business

              relationships of a competitor ... through the use [of] the governmental process-as

              opposed to the outcome of that process-as an anti competitive weapon."' Id. at 526

              (alterations in original) (quoting Prof'l Real Estate Investors, Inc. v. Columbia

                     8
                     This doctrine arises from Eastern Railroad Presidents Conference v. Noerr
              Motor Freight, Inc., 365 U.S. 127, 81 S. Ct. 523, 5 L. Ed. 2d 464 (1961), and United
              Mine Workers of America v. Pennington, 381 U.S. 657, 85 S. Ct. 1585, 14 L. Ed. 2d 626
              (1965).

                                                          -21-
   Davis,
               et al.
                    v. Cox,
                              et
                                    al., 90233-0                              




          Pictures Indus., Inc., 508 U.S. 49, 60-61, 113 S. Ct. 1920, 123 L. Ed. 2d 611 (1993)).

          In BE&J( Construction Co., for example, the court applied this doctrine to hold that

          the NLRB 's imposition of liability on an employer for its filing of a retaliatory lawsuit

          against unions, after the lawsuit had lost on its merits, still violated the petition clause

          because the NLRB imposed the liability without proving the employer's suit was

          objectively baseless, as defined above. Id. at 523, 536.

                 In sum, the United States Supreme Court has interpreted the petition clause to ·

          expansively protect plaintiffs' constitutional right to file lawsuits seeking redress for

          gnevances.       The only instance in which this petitioning activity may be

          constitutionally punished is when a party pursues frivolous litigation, whether defined

          as lacking a '"reasonable basis,"' Bill Johnson's Rests., 461 U.S. at 743, or as sham

          litigation, BE&J( Constr. Co., 536 U.S. at 524-26. 9 That the petition clause requires

          this limitation makes good sense, considering that "[t]he right to sue and defend in the

          courts is the alternative of force. In an organized society it is the right conservative of


                 9
                    The United States Supreme Court's petition clause jurisprudence does not call
          into question long-standing fee-shifting provisions that do not tum on a finding of
          frivolousness. BE&K Constr. Co., 536 U.S. at 537 ("[N]othing in our holding today
          should be read to question the validity ... of statutory provisions that merely authorize
          the imposition of attorney's fees on a losing plaintiff."). Instead, the court has found
          unconstitutional only serious deprivations or punishments of petitioning activity, such as
          the enjoinment of the suit in Bill Johnson's Restaurants or imposition of substantive
          liability in the Noerr-Pennington cases. Whatever the precise contours of the line, RCW
          4.24.525(6)(a) doubtlessly falls on the impermissible side that punishes the exercise of the
          right to petition. In addition to attorney fees and cost shifting, the statute assesses a statutory
          penalty of $10,000 (potentially to each movant, as in this case below, where $160,000 was
          awarded in total to the 16 movants) and "[s]uch additional relief ... as the court detennines
          to be necessary to deter repetition of the conduct and comparable conduct by others similarly
          situated." RCW 4.24.525(6)(a)(iii). This is harsh punishment for bringing what may be a
          nonfrivolous claim, albeit one that cannot show by clear and convincing evidence a
          probability of succeeding at trial.

                                                         -22-
   Davis,
               et al.
                    v. Cox,
                              et
                                    al., 90233-0                         




          all other rights, and lies at the foundation of orderly government. It is one of the

          highest and most essential privileges of citizenship." Chambers v. Baltimore & Ohio

          R.R., 207 U.S. 142, 148,28 S. Ct. 34, 52 L. Ed. 143 (1907).

                 Interpreting the right of trial by jury in light of the petition clause jurisprudence,

          we recognize that article I, section 21 of the Washington Constitution does not

          encompass the right of jury trial on frivolous or sham claims. Exclusion of such

          claims comports with the long-standing principle that litigants cannot be allowed to

          abuse the heavy machinery of the judicial process for improper purposes that cause

          serious harm to innocent victims, such as to harass, cause delay, or chill free

          expression. Such conduct has always been, and always will be, sanctionable. See,

          e.g., RCW 4.84.185 (providing a court in any civil action may award reasonable

          expenses, including attorney fees, incurred in defending against a claim or defense

          that is "frivolous and advanced without reasonable cause"); CR 11(a) (providing a

          court in any civil action may award an appropriate sanction, including reasonable

          expenses incurred and attorney fees, to a party that defends against a claim or defense

          that a reasonable inquiry would have shown is not "well grounded in fact," not

          "warranted by existing law or a good faith argument" for change to the law, or is used

          "for any improper purpose, such as to harass or to cause unnecessary delay or

           needless increase in the cost of litigation"); RPC 3.1 (providing a lawyer commits

           professional misconduct by asserting a "frivolous" claim, defense, or issue); RPC

           4.4(a) (providing a lawyer commits professional misconduct by using "means that

           have no substantial purpose other than to embarrasses, delay, or burden a third


                                                       -23-
   Davis,
               et al.
                    v. Cox,
                              et
                                    al., 90233-0                   




          person"); RESTATEMENT (SECOND) OF TORTS § 674 (1965) (providing a cause of

          action for wrongful use of civil proceedings when a claim is brought "without

          probable cause, and primarily for a purpose other than that of securing the proper

          adjudication of the claim in which the proceedings are based"); RESTATEMENT §

          682 (providing a cause of action for abuse of process against "[o]ne who uses a

          legal process, whether criminal or civil, against another primarily to accomplish a

          purpose for which it is not designed"). All of these remedies are consistent with

          the right of trial by jury because they are limited to punishing or deterring frivolous

          or sham litigation.

                 But the same cannot be said of the anti-SLAPP statute. It is not so limited.

          RCW 4.24.525(4)(b) requires the trial judge to make a factual determination of

          whether the plaintiff has established by clear and convincing evidence a probability

          of prevailing on the claim. This is no frivolousness standard. See, e.g., Goldmark

          v. McKenna, 172 Wn.2d 568, 582, 259 P.3d 1095 (2011) ("A frivolous action is

          one that cannot be supported by any rational argument on the law or facts.");

          Millers Cas. Ins. Co. of Tex. v. Briggs, 100 Wn.2d 9, 15, 665 P.2d 887 (1983)

          ("' [A]n appeal is frivolous if there are no debatable issues upon which reasonable

          minds might differ, and it is so totally devoid of merit that there was no reasonable

          possibility of reversal."' (quoting Streater v. White, 26 Wn. App. 430, 435, 613

          P.2d 187 (1980))).      Rather, the statute mandates dismissal of a claim and

          imposition of sanctions merely because the claim cannot establish by clear and

          convincing evidence a probability of prevailing at trial. Cf BE&K Constr. Co.,


                                                   -24-
   Davis,
               et 
                    al. v. Cox,
                              et
                                    al., 90233-0                         




          536 U.S. at 532 ("[T]he genuineness of a [claim] does not turn on whether it
           succeeds."); Bryant v. Joseph Tree, Inc., 119 Wn.2d 210, 220, 829 P.2d 1099
           (1992) ("The fact that a [claim] does not prevail on its merits is by no means
           dispositive of the question of CR 11 sanctions."); Holland v. City of Tacoma, 90
           Wn. App. 533, 546, 954 P.2d 290 (1998) (properly holding judgment may be
           entered against a plaintiffs claim on summary judgment without the claim being
           frivolous). Significantly, a separate subsection of the anti-SLAPP statute uses a

           frivolousness standard, in contrast to the burden of proof under RCW
           4.24.525(4)(b). The statute provides that if an anti-SLAPP motion is "frivolous or
           is solely intended to cause unnecessary delay," the responding party is entitled to
           statutory remedies. RCW 4.24.525(6)(b). This provision's standard, intended to
           deter improper anti-SLAPP motions, makes clear that RCW 4.24.525(4)(b)'s
           standard is a higher threshold than a frivolousness inquiry.
                 Thus, RCW 4.24.525(4)(b) creates a truncated adjudication of the merits of a
           plaintiffs claim, including nonfrivolous factual issues, without a trial. Such a
          . procedure invades the jury's essential role of deciding debatable questions of fact.
           In this way, RCW 4.24.525(4)(b) violates the right of trial by jury under article I,
           section 21 of the Washington Constitution. 10

                  10
                     Defendants recognize that plaintiffs' jury trial argument presents a facial
           challenge based on article I, section 21 of the Washington Constitution. They point out
           the claims in this lawsuit include a request for equitable relief that would not be presented
           to a jury, noting a facial challenge '"must establish that no set of circumstances exists
           under which the Act would be valid."' Resp'ts' Suppl. Br. at 10 (quoting United States v.
           Salerno, 481 U.S. 739, 745, 107 S. Ct. 2095, 95 L. Ed. 2d 697 (1987)). But see United
           States v. Stevens, 559 U.S. 460, 472-73, 130 S. Ct. 1577, 176 L. Ed. 2d 435 (2010)
           (recognizing that whether subsequent United States Supreme Court case law has

                                                       -25-
   Davis,
               et al.
                    v. Cox,
                              et
                                    al., 90233-0                        



             C. The Constitutionally Invalid Aspects ofRCW 4.24.525 Cannot Be Severed from
                Its Remaining Provisions

                 Because we hold RCW 4.24.525(4)(b) is unconstitutional, we must determine

          whether the provision is severable from the rest ofRCW 4.24.525. We conclude it is

          not.

                 To determine severability, we first ask whether '"the constitutional and

          unconstitutional provisions are so connected ... that it could not be believed that

          the legislature would have passed one without the other."' Abrams, 163 Wn.2d at

          285 (alterations in original) (internal quotation marks omitted) (quoting

          Gerberding v. Munro, 134 Wn.2d 188, 197, 949 P.2d 1366 (1998)). We then

          consider whether "'the part eliminated is so intimately connected with the balance

          of the act as to make it useless to accomplish the purposes of the legislature."' Id.

          at 285-86 (internal quotation marks omitted) (quoting Gerberding, 134 Wn.2d at

           197). As to the first inquiry, we may look to the presence of a severability clause

          in the statute for '"the necessary assurance that the remaining provisions would

          have been enacted without the portions which are contrary to the constitution."'

          Id. at 286 (quoting State v. Anderson, 81 Wn.2d 234, 236, 501 P.2d 184 (1972)).

          Here, the anti-SLAPP statute contains a provision stating, "If any provision of this

           act or its application to any person or circumstance is held invalid, the remainder of



           repudiated Salerno on this point is unresolved). Our decision does not turn on the
           character of the particular claims here, as there is no question the statute broadly applies
           to all claims, with the only limitation being that they concern an action involving public
           participation and petition. RCW 4.24.525(2), (4)(b). By its plain terms, the special
           motion to strike procedure is incompatible with article I, section 21 of the Washington
           Constitution.

                                                      -26-
   Davis,
               et al.
                    v. Cox,
                              et
                                   al., 90233-0                    




          the act or the application of the provision to other persons or circumstances is not

          affected." LAWS OF 2010, ch. 118, § 5.

                Nonetheless, under the second test of severability, subsection (4)(b) is not

          severable. This subsection is the law's mainspring because every provision in

          RCW 4.24.525 has meaning and effect only in connection with the filing of the

          special motion to strike under subsection (4)(b). See Leonard v. City of Spokane,

          127 Wn.2d 194, 202, 897 P.2d 358 (1995) (holding a provision that was "the heart

          and soul of the Act" is nonseverable). Therefore, this case presents a paradigmatic

          example of a nonseverable provision. Without subsection (4)(b), the rest of RCW

          4.24.525 is "'useless to accomplish the purposes of the legislature."' Abrams, 163

          Wn.2d at 286 (internal quotation marks omitted) (quoting Gerberding, 134 Wn.2d

          at 197). We therefore invalidate RCW 4.24.525 as a whole.

                                          III. CONCLUSION

                 The legislature may enact anti-SLAPP laws to prevent vexatious litigants from

          abusing the judicial process by filing frivolous lawsuits for improper purposes. But

          the constitutional conundrum that RCW 4.24.525 creates is that it seeks to protect one

          group of citizen's constitutional rights of expression and petition-by cutting off

          another group's constitutional rights of petition and jury trial. This the legislature

          cannot do.    See Opinion of the Justices, 134 N.H. 445, 641 A.2d 1012, 1015

          (invalidating an anti-SLAPP bill because the law "cannot strengthen the constitutional

          rights of one group of citizens by infringing upon the rights of another group"). We

          hold RCW 4.24.525(4)(b) violates the right of trial by jury under article I, section 21


                                                   -27-
   Davis,
               et al.
                    v. Cox,
                              et
                                   al., 90233-0                  




          of the Washington Constitution because it requires a trial judge to invade the jury's

          province of resolving disputed facts and dismiss-and punish-nonfrivolous claims

          without a triaL We reverse the Court of Appeals and remand the case to the superior

          court for further proceedings.




                                                   -28-
     et al.
          Davis,  v. Cox,
                          et
                                al., 90233-0             




          WE CONCUR:




                         .     t




                                                29 '